

117 S1465 IS: Railroad Crossing Elimination Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1465IN THE SENATE OF THE UNITED STATESApril 29, 2021Ms. Cantwell (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a competitive grant program for highway-rail grade crossing improvement projects.1.Short titleThis Act may be cited as the Railroad Crossing Elimination Act.2.Railroad Crossing Elimination Program(a)In generalChapter 229 of title 49, United States Code, is amended by adding at the end the following:22909.Railroad Crossing Elimination Program(a)In generalThe Secretary of the Transportation, in cooperation with the Administrator of the Federal Railroad Administration, shall establish a competitive grant program (referred to in this section as the Program) under which the Secretary shall award grants to eligible recipients described in subsection (c) for highway-rail grade crossing improvement projects that focus on improving the safety and mobility of people and goods.(b)GoalsThe goals of the Program are—(1)to eliminate highway-rail grade crossings that are frequently blocked by trains;(2)to improve the health and safety of communities;(3)to reduce the impacts that freight movement and railroad operations may have on underserved communities; and(4)to improve the mobility of people and goods.(c)Eligible recipientsThe following entities are eligible to receive a grant under this section:(1)A State, including the District of Columbia, Puerto Rico, and other United States territories and possessions.(2)A political subdivision of a State.(3)A federally recognized Indian Tribe.(4)A unit of local government or a group of local governments.(5)A public port authority, including inland ports.(6)A metropolitan planning organization.(7)A group of entities described in any of paragraphs (1) through (6).(d)Eligible projectsThe Secretary may award a grant under the Program for a highway-rail or pathway-rail grade crossing improvement project (including acquiring real property interests) involving—(1)grade separation or closure, including through the use of a bridge or a tunnel;(2)track relocation;(3)the improvement or installation of protective devices, signals, signs, or other measures to improve safety if it is related to a separation or relocation project described in paragraph (1) or (2);(4)other means intended to improve the mobility of people and goods at highway-rail grade crossings (including technological solutions);(5)a group of related projects described in paragraphs (1) through (4) that would collectively improve freight mobility; or(6)the planning and design of an eligible project described in paragraphs (1) through (5).(e)Application process(1)In generalAn eligible entity desiring a grant under the Program shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(2)Railroad approvals(A)In generalExcept as provided in subparagraph (B), the Secretary shall require applicants to obtain the necessary approvals from any impacted rail carriers or right-of-way owners before proceeding with the construction of a project funded by a grant under the Program.(B)ExceptionThe requirement under subparagraph (A) shall not apply to planning projects described in subsection (d)(6) if the applicant agrees to work collaboratively with rail carriers and right-of-way owners.(f)Project selection criteria(1)In generalIn a­ward­ing grants under the Program, the Secretary shall evaluate the extent to which proposed projects would—(A)improve safety at highway-rail or pathway-rail grade crossings;(B)improve the mobility of people and goods;(C)reduce emissions, protect the environment, and provide community benefits, including noise reduction;(D)improve access to emergency services;(E)provide economic benefits; and(F)improve access to communities separated by rail crossings.(2)Additional considerationsIn awarding grants under the Program, the Secretary shall consider—(A)the degree to which the proposed project will—(i)use innovative technologies;(ii)use innovative design and construction techniques; or(iii)use construction materials that reduce greenhouse gas emissions;(B)the applicant’s planned use of contracting incentives to employ local labor, to the extent permissible under Federal statutes and regulations;(C)whether the proposed project improves the mobility of—(i)multiple modes of transportation, including ingress and egress from freight facilities; or (ii)users of nonvehicular modes of transportation, such as pedestrians, bi­cy­clists, and public transportation;(D)whether the proposed project is identified in—(i)the freight investment plan component of a State freight plan, as required under section 70202(b)(9) of title 49, United States Code;(ii)a State rail plan prepared under chapter 227; or (iii)a State highway-rail grade crossing action plan, as required under section 11401(b) of the FAST Act (49 U.S.C. 22501 note); and(E)the level of financial support provided by impacted rail carriers.(3)Award distributionIn selecting grants for Program funds in any fiscal year, the Secretary shall comply with the following limitations:(A)Grant fundsNot less than 20 percent of the grant funds available for the Program in any fiscal year shall be reserved for projects located in rural areas or on tribal lands. The requirement under section 22907(l) of title 49, United States Code, shall not apply to grant funds reserved under this subparagraph.(B)Planning grantsNot less than 25 percent of the grant funds set aside for planning projects in any fiscal year pursuant to subsection (k)(2) shall be awarded for projects located in rural areas or on tribal lands.(C)State limitationNot more than 20 percent of the grant funds available for the Program in any fiscal year may be selected for projects in any single State.(D)Minimum sizeNo grant awarded under this section shall be for less than $1,000,000.(g)Cost share(1)In generalExcept as provided in paragraph (2), the Federal share of the cost of a project carried out using a grant under the Program may not exceed 80 percent of the total cost of the project. Applicants may count costs incurred for preliminary engineering associated with highway-rail and pathway-rail grade crossing improvement projects as part of the total project costs.(2)Planning projectsThe Federal share of the cost of a planning project described in subsection (d)(6) may be 100 percent of the total cost of the project.(h)Congressional notificationNot later than 3 days before awarding a grant for a project under the Program, the Secretary shall submit written notification of the proposed grant to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives, which notification shall include—(1)a summary of the project; and(2)the amount of the proposed grant award.(i)Defined termIn this section, the term rural area means any area that is not in an urbanized area, as defined by the Bureau of the Census.(j)Annual reportNot later than 60 days after each round of award notifications, the Secretary shall post, on the public website of the Department of Transportation, a list of—(1)all eligible applicants that submitted an application for funding under the Program during such fiscal year;(2)the grant recipients and projects that received grant funding under the Program during such fiscal year; and(3)a list of proposed projects and applicants that were determined to be ineligible.(k)Authorization of appropriations(1)In generalThere is authorized to be appropriated $500,000,000 in each of the fiscal years 2022 through 2026 to carry out the Program.(2)Planning projects set asideNot less than 3 percent of the amount appropriated for the Program in each fiscal year shall be used for planning projects described in subsection (d)(6).(3)Administrative costsNot more than 2 percent of the amount appropriated for the Program in each fiscal year may be used for administrative costs..(b)Clerical amendmentThe table of sections in chapter 229 of title 49, United States Code, is amended by adding at the end the following:22909. Railroad Crossing Elimination Program..